Citation Nr: 1628539	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  07-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease with lumbosacral strain (referred to as a lumbar spine disability).
 
2.  Entitlement to separate compensable ratings for bilateral lower extremity radiculopathy. 
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney



WITNESSES AT HEARINGS ON APPEAL

The Veteran and Dr. E. T.


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to March 1980.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a Board hearing before a Veterans Law Judge.  She provided testimony about the increased severity of her service-connected lumbar spine disability, degenerative disc disease of the lumbar spine, as well as associated symptoms to include bilateral lower extremity radiculopathy.

In February 2009, the Veterans Law Judge who conducted the 2008 hearing remanded the appeal to the RO for further development.  After the RO completed the requested development, the appeal returned to the Board in July 2011. 

In its July 2011 decision, the Board denied the Veteran's claim for a disability rating in excess of 40 percent for degenerative disc disease with lumbosacral strain and also found that separate ratings for lumbar radiculopathy were not warranted since there was no definite electrodiagnostic evidence of such a disorder.  The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).

The Court in a January 2013 Memorandum Decision vacated the Board's July 2011 decision because the Court found that the Board should have considered a TDIU claim as part of the Veteran's increased rating claim.  When the appeal returned to the Board in July 2013, the Board remanded the claim for additional development. 

When the claim returned to the Board, it was remanded yet again in October 2014 due to an inadequate December 2013 VA examination pertaining to the separate rating for bilateral lower extremity radiculopathy.  During the pendency of the claim, the Veteran appointed a private attorney, who then requested another hearing.  A second Board hearing was conducted in December 2015.  Although the Veteran was not present during that hearing, Dr. E. T., a private medical expert, provided testimony about the Veteran's physical status and limited functional ability due to her lumbar spine disability.  Dr. E. T. also prepared an independent medical evaluation, which was submitted at the hearing along with a waiver of initial RO review.

By law, a Veterans Law Judge who presides at a hearing must participate in the decision of the Board in the case.  38 C.F.R. § 20.707 (2015).  Consequently, this appeal must be decided by a panel of three Veterans Law Judges, as the law specifies that any panel of judges must be in multiples of three.  38 U.S.C.A. § 7102 (West 2014).  When an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge must be assigned to the panel. 

The United States Court of Appeals for Veterans Claims has interpreted 38 C.F.R. 
§ 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Here, this was fully explained to the Veteran's private attorney at the 2015 Board hearing.  The attorney indicated that the Veteran did not desire a hearing before the third member of the decision panel. Accordingly, VA has complied with the requirements set forth in Arneson. See id.; 38 C.F.R. § 20.700(a).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's lumbar spine disability has manifested, at worst, with forward flexion to 30 degrees, and no evidence of ankylosis, favorable or unfavorable.

2.  The Veteran has a history of bilateral lower extremity pain, which is attributable to diabetic neuropathy rather than lumbar radiculopathy.  There is no clinical evidence of lumbar radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 40 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & 2015); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a separate rating for lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520, 8620, 8720 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A. Evaluating Disabilities of the Spine

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are both applicable in the instant case. 

Lumbar spine disorders may be assigned ratings of 10 percent, 20 percent, 40 percent, 50 percent or 100 percent based on functional limitations with or without symptoms of pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Veteran's lumbar spine is currently rated at 40 percent under Diagnostic Code 5237-5295 for degenerative disc disease with lumbosacral strain.  Diagnostic Code 5295 was in effect at the time of the increase to 40 percent back in 2003.  Under Diagnostic Code 5295, a maximum disability rating of 40 percent was assigned for severe lumbosacral strain when there was listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  However, the claim at issue here was filed in 2006, after the rating criteria for spine disabilities was amended, so it will be considered under the new criteria.  

Under Diagnostic Code 5237 for lumbosacral strain, the current 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension. 38 C.F.R. § 4.71a, Note (5).  

The Veteran contends that she is entitled to a higher rating.  A higher 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine warrants, and a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, normal extension is 0 to 30 degrees, normal left and right lateral flexion are 0 to 30 degrees, and normal left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2). Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of the thoracolumbar spine is 240 degrees.  Id.

In evaluating disabilities of the musculoskeletal system, such as degenerative disc disease, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Objective neurological abnormalities associated with the spinal disability are to be separately rated under an appropriate diagnostic code.  As noted above on the title page, the question of whether such a separate rating is warranted in the Veteran's case is part of the appeal. 

Lumbar spine disabilities with evidence of intervertebral disc syndrome based on incapacitating episodes may be rated under the Formula for Rating IVDS. Whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 will be applied.  The current 40 percent rating is awarded with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. The next and highest 60 percent rating is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For the purposes of this rating formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Formula for Rating IVDS, Note (1). Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately. Id., Note (2).

In June 2006, the Veteran filed an increased rating claim for her service-connected low back disorder.  At the time of the claim, the Veteran had been in receipt of a 40 percent rating since March 4, 2003 for degenerative disc disease with lumbosacral strain.     

The first VA examination during the appeal period took place in September 2006.  At that time, the Veteran had active and passive thoracolumbar forward flexion to 30 degrees, which was consistent with a 40 percent rating.  Ratings above 40 percent require evidence of ankylosis, which was not seen on the examination.  The examiner replied negatively to the question "Is there thoracolumbar spine ankylosis?"  

VA scheduled a subsequent examination two years later in September 2008.  The Veteran had increased forward flexion to 45 degrees, which was an improvement over the previous examination.  However, thoracolumbar spine ankylosis continued to be absent.  

The last VA examination was conducted in December 2013.  Unfortunately, the Veteran was no longer able to communicate effectively due to dementia, so her husband provided information to the examiner.  No pain behavior was noted during the examination.  This examination revealed that forward flexion was to 45 degrees, with no evidence of pain on motion.  There was no evidence of ankylosis.  

Therefore, based on these three examinations, the Veteran's forward flexion has been from 30-45 degrees, precisely consistent with the current 40 percent rating.  None of these examinations showed ankylosis.  Although her motion is limited, she is not experiencing any ankylosis. 

Since the December 2013 examination, the Veteran had various outpatient evaluations and treatment through the Tennessee Valley VA Medical Center.  Her ability to communicate has remained deficient.  Despite the Veteran's inability to verbalize her symptoms, the Board looked for evidence of any worsening of the back condition.  Unfortunately, no mention is made of reduced range of motion in the lumbar spine or additional symptoms.    

The Board also considered the private independent medical examination submitted by the Veteran's representative.  However, the examiner merely provided a summary of treatment records already of record. The Board also notes that the examiner did not personally examine the Veteran due to her declining mental status.  

In summary, based on the available medical record, the Veteran is entitled to a 40 percent rating and no higher for her back disability based on the results of her VA examination, and lack of worsening shown in the treatment record consistent with the presence of ankylosis. 

The Board also considered whether the Veteran would meet the criteria for an increase rating under the IVDS rating criteria.  However, this requires incapacitating episodes with physician prescribed bed rest, which is not shown at any time during the appeal period.  In the absence of incapacitating episodes as defined by regulation, evaluating the Veteran's disability under the IVDS rating criteria will not result in a higher rating.   


B. Separate Rating for Lumbar Radiculopathy 

In addition to evaluating the severity of the service-connected lumbar spine disability, the Board also evaluated whether separate ratings were warranted for lumbar radiculopathy.

Diagnostic Codes 8520-8720 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia. Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In evaluating the evidence of record, the Veteran has no history of lumbar radiculopathy or other disability of the lower extremity related to the lumbar spine to warrant a separate rating.  The Veteran has historically complained of intermittent back pain that radiates to her right hip area the right leg.  She has also complained of pain radiating down her left leg.  Although the Veteran contends this pain is associated with her lumbar spine disability, the medical evidence indicates otherwise.  Medical professionals have concluded that the lower extremity pain complained of is actually due to the Veteran's diabetic neuropathy rather than any issue related to the lumbar spine.  

EMG tests in October 2000 showed evidence of peripheral neuropathy involving both the sensory and motor fibers in both lower extremities, with the most likely etiology being the Veteran's diabetes, and no clinical or electrodiagnostic evidence of lumbar radiculopathy.  In late November 2004, the Veteran complained of re-injuring her back with radiating pain.  The impression was "most likely new onset of L3 radiculopathy on the right side in addition to L4 radiculopathy on the left."  She was referred for an EMG, which was done December 6, 2004.  That testing showed no definite evidence of lumbar radiculopathy.  Rather, it was concluded there was electrodiagnostic evidence of peripheral neuropathy.  Later progress notes from the neurology department did not include further diagnoses of radiculopathy, but, rather diagnosed diabetes mellitus with neuropathy.  While the Board recognizes an initial impression was made that the Veteran "most likely" had radiculopathy, this was not borne out by the subsequent diagnostic test results.  EMG findings are far more persuasive.  

The medical records show primarily diagnosis of diabetic neuropathy, but there are isolated diagnoses of radiculopathy.  See, e.g., September 2007 neurology note showing an impression of lumbar radiculopathy.  The persuasive value to be assigned those diagnoses is another question.  In addition to the explicit negative findings of no radiculopathy on the 2000 and 2004 EMG test results, the September 2008 VA examiner reviewed these records and found her symptoms were due to diabetic peripheral neuropathy and the December 2013 VA examiner answered "no" to the question, "Does the Veteran have radicular pain or any other signs or symptoms due to radiculopathy?"  The 2013 VA examiner again reiterated that the Veteran has lower extremity diabetic neuropathy, and it would be pure speculation to estimate any portion of her symptoms were due, instead, to potential radiculopathy. 

The Board finds the objective EMG evidence and the multiple conclusions by medical professionals that she has diabetic neuropathy far outweighs the scattered diagnoses of radiculopathy and the statements made by the Veteran and her representative that she has lumbar radiculopathy.  The 2000 and 2004 testing is extremely persuasive and clearly states the results are not consistent with lumbar radiculopathy.  Medical professionals have reviewed these tests and concluded the Veteran instead has diabetic peripheral neuropathy.  These conclusions were based on a review of the relevant evidence, examination of the Veteran, and consideration of her complaints.  Therefore, the Board finds the negative medical evidence far outweighs the evidence favorable to the claim and declines to grant separate ratings for a claimed lower extremity disability associated with the lumbar spine.  

B.  Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, in comparing the manifestations of the Veteran's lumbar spine disability and those found in the rating schedule, the Board finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate. The lumbar spine disability, as reported by the Veteran, has manifested with pain and loss of motion, which have limited the Veteran's ability to perform postural activities and stand for long periods.  The rating schedule evaluates disabilities of the spine based on range of motion, with or without pain.  A higher rating would only be warranted if the back was essentially in a fixed position, which is not the case here.  

Even if the Veteran's back condition encompassed symptoms that were somehow considered outside of the rating criteria, the Veteran has never required hospitalization due to the back condition, and it has been asserted by the December 2013 VA examiner that there would still be positions that the Veteran could perform at a sedentary exertional level in spite of limitations caused by the service-connected lumbar spine disability.  Accordingly, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).  

A veteran may also be entitled to a referral for an extraschedular rating based on multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular ratings.  See 38 C.F.R. § 3.321(b); Johnson  v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran focused her contentions on issues pertaining to the back disability.  The Veteran has not raised the issue of other symptoms as part of her search of a higher rating in the present claim.  Accordingly, referral for extraschedular consideration is also not warranted Johnson.

II.  VA's Duties to Notify and Assist 

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. The RO provided the Veteran appropriate notice in May 2007 with a supplemental notice in May 2008. 

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including service treatment records and post-service medical records, including VA examination reports from September 2006, September 2008, December 2013 with a May 2015 addendum. The Veteran's representative submitted a November 2015 report from a private medical expert in addition to the expert providing on-the-record testimony at the December 2015 Board hearing.  The Board attempted to obtain records from the Social Security Administration, but they were unavailable.  There is no indication of any additional relevant evidence has not been obtained.

With respect to the VA examinations, the Board finds that findings of the examinations provided results which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran now has advanced Alzheimer's dementia with behavioral disturbance, the Board reviewed the VA treatment records to see if there was any suggestion her back condition has worsened since the last VA examination.  There was no such indication, so another examination is not needed.

Additionally, the Veteran testified at a hearing before the Board in November 2008 before a Veterans Law Judge.  A Veterans Law Judge who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the 2008 hearing, the Veteran was assisted by a her representative at that time.  Both the representative and the Veterans Law Judge asked relevant questions concerning the Veteran's symptoms and the resulting impairments, as well as the effect of her disabilities on daily life.  Another opportunity for hearing was provided in December 2015.  Even though the Veteran could not appear due to medical reasons, the Veteran's current attorney used the opportunity to ask questions of an independent medical expert and did not indicate that there was any outstanding medical evidence.  Therefore, there is no evidence that the Board had failed to comply with 38 C.F.R. 3.103(c)(2).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

A rating in excess of 40 percent for a lumbar spine disability is denied.
 
Separate ratings for bilateral lower extremity radiculopathy are denied.


REMAND

The Veteran's representative alleges that the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU. If there are two or more service connected disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

During the appeal period, the Veteran has been in receipt of a 40 percent rating for a lumbar spine disability and a 10 percent rating for residuals of a right hallux varus surgery.  She does not meet the threshold for schedular TDIU.  

For extraschedular TDIU claims, a claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001). The pertinent inquiry is whether there is "plausible" evidence of unemployability warranting consideration under 38 C.F.R. §4.16(b) by referral to the Director, Compensation Service.

The affidavit prepared by Dr. E. T., an independent medical expert, in November 2015 opined that the Veteran would not be able to maintain or sustain substantial gainful activity at any exertional level due to pain from her low back.  The examiner also testified that the Veteran has encountered side effects due to medications she takes.  The examiner based this assessment on her experience as a licensed psychologist and nationally certified rehabilitation counselor.  Even in the face of contrary evidence presented by VA examiner, Dr. E. T.'s assessment is "plausible" evidence of unemployability warranting consideration by the Director of the Compensation Service.

Accordingly, the case is REMANDED for the following action:
 
1.  Refer the Veteran's claim of entitlement to TDIU to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

2.  Readjudicate the claim for a TDIU.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney. After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran, who is the appellant, has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


